DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 12 is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 17 includes the phrase “at least one retraction device…configured to retract said brake pad”.  Although the device configured to retract the brake pad language may be considered as a means or generic placeholder (device) plus function, the phrase is not interpreted as invoking 112(f) since the at least one retraction device is later specifically described in the claim language as comprising the structure of a 
	    
Specification
The disclosure is objected to because of the following informalities: element numbers 25, 26 are used to represent both the elastic means in paragraph [0040] of the instant published application, for example, and the adjustment element in paragraph [0044-0045] for example.  
Appropriate correction is required.

Claim Objections
Claims 19 and 32 are objected to because of the following informalities:  the phrases “so that to the moving the” and “corresponds a movement” in claim 19 should be rewritten for grammatical purposes.  In claim 32 the phrase “for placed at least one” should be reworded for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Re: claims 17 and 22.  In line 6 of claim 17 the phrase “the braking surface” is indefinite since opposite braking surfaces (plural) were previously recited.  A similar issue exists with the phrase “the braking surface” in line 11.  A similar issue exists in claim 22. 
Re: claim 17.  The phrase “said surface” in line 12 is indefinite since more than one type of surface was previously recited – a braking surface and a pad abutment surface.
Re: claim 17.  The phrase “said assembly” in line 7 from the bottom lacks proper antecedent basis.
Re: claims 17 and 25.  The phrase “the retraction device” is indefinite.  The claim previously recited “at least one retraction device” which may include a plurality of retraction devices.  It is unclear whether Applicant intends to limit the at least one retraction device to a single retraction device or refer back to the at least one retraction device which may include a plurality.  A similar issue exists in claim 25.  A similar issue also exists with the phrase “said device” in claim 17 line 2.
Re: claim 18.  It is unclear whether the “elastically urged” language applies to only the rotational slider or both the linear and rotational sliders.
Re: claim 21.  The phrase “the working portion” with respect to the second pad abutment surface is indefinite.  It is unclear to the Examiner whether Applicant intends to claim an opposite working portion of an opposite retraction device or whether Applicant intends to refer back to the previously recited working portion which could be 
Re: claim 22.  The phrase “the inclinations of...the second pad abutment surface and of brake pad surfaces” lacks proper antecedent basis.  There was a previous recitation only of the first pad abutment surface being inclined in a non-orthogonal direction.
Re: claim 22.  The phrase “wherein the inclinations of the first pad abutment surface…intended to slidably abut along the first pad abutment surface” is indefinite since the phrase reads as if the surface is intended to slidably abut along itself.  A similar issue exists with the second pad abutment surface.
Re: claim 32.  The phrase “opposite braking surfaces” is indefinite.  It is unclear to the Examiner whether the opposite braking surfaces of claim 32 are intended to be the same or different from the earlier recited opposite braking surfaces.
Re: claim 32.  The phrase “at least two separate retraction devices” is indefinite.  It is unclear whether the at least two separate retraction devices are intended to be separate from or include the previously recited at least one retraction device. If Applicant intends to refer back, Examiner suggests such claim language as --wherein said at least one retraction device includes at least two separate retraction devices--.
Re: claim 32.  The phrase “the opposite brake pads” is indefinite.  Only “a brake pad” was previously recited.  
The remaining claims are indefinite due to their dependency from claim 17.
Claim limitation “an adjustment element…for adjusting the pre-load force of said structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 20, 23, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2014495910 (using US Patent Application 2016/0131213 to Comenduli et al. as an English equivalent).
Re: claims 17, 20, 23, and 28.  Comenduli et al. shows in figures 7 and 8 a brake caliper 1 for a disc brake comprising a caliper body shown at the end of the lead line of element 1, a brake pad 8, 102 and at least one retraction device 119, 127 of the brake pad from a braking disc 2 shown in figure 2, said device being configured to retract said brake pad 8, 102 from at least one of opposite braking surfaces delimited by the braking disc 2;
wherein the brake pad 8, 102 comprises a friction material 8 delimiting a pad plane shown at the end of 128 adapted to lean against the braking surface to exert a braking action on the braking disc 2, said brake pad 8, 102 being adapted to receive a thrust along an axial direction by at least one thrust device 7 hosted in the caliper    body 1;
[AltContent: textbox (Adjustment element)][AltContent: arrow][AltContent: textbox (First pad abutment surface)][AltContent: arrow]
    PNG
    media_image1.png
    369
    392
    media_image1.png
    Greyscale

wherein the caliper body delimits a first pad abutment surface, as labeled, inclined in a non-orthogonal direction with respect to the pad plane and with respect to said axial direction, to delimit a tapered space with the braking surface of the braking disc, the first pad abutment surface being oriented so that, during the braking action, said surface guides the brake pad wedging in the tapered space along with the assistance of element 119;

said assembly being characterized in that the brake pad 8, 102 delimits a retraction surface shown in the area of 107, 125 on element 102, inclined in a non-orthogonal direction with respect to the pad plane and oriented so that, during the retraction action, the brake pad is guided partially outside of the tapered space, and in that the retraction device 119, 127 of the brake pad comprises a working portion 107, movable in a transverse direction, incident or substantially orthogonal with respect to 
Re: claim 19.  See the movement in the transverse direction Fa1 of the working portion going from figure 7 to figure 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comenduli et al. in view of US Patent Application 2010/0277875 to Moorehead Jr. et al. 
Re: claims 18 and 25.  Comenduli et al. show in figures 7 and 8 the limitation wherein the working portion is an end portion of a rotational slider 119 urged between the caliper body and the retraction surface to retract the brake pad 8, 102 by an actuator 127, but is silent with regards to the rotational slider being elastically urged.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the actuator urging means of Comenduli et al. to have included a spring or elastic urging means, in view of the teachings of Moorehead Jr. et al., in order to provide an alternate way of translating and selectively positioning element 119 and, consequently, the brake pad for exerting a modified braking action and/or to help prevent damage during inadvertent forceful movements.
Re: claim 26.  Comenduli et al., as modified, teach in figures 7 and 8 a projection 119 selectively being placed between a retraction surface engaging or disengaging position and teach the use of an adjustment element as labeled, but is silent with regards to the selective position changes taking place with the use of an elastic structure in abutment on one part with an adjustment element connected to the caliper body and on the other part with the working portion.  
In an alternate interpretation Moorehead Jr. et al. teach in paragraph [0036] the use of a spring-loaded means for placing a pin, stem, or other projection selectively in an engaging or disengaging position i.e. the use of a projection being spring-loaded for selective engagement and disengagement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the selectively movable projection or element 119 of Comenduli et al., as modified, to have been spring-loaded, in view of the teachings of Moorehead Jr. et al., in order to provide an alternate way of translating and .

Claims 21, 22, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comenduli et al.
Re: claims 21 and 22.  Comenduli et al. show in figures 7 and 8 the brake pad 8, 102 being pressed by the working portion in the area of 107 so as to guide the retraction in at least one pad portion shown in the area of 107 of the brake pad, but is silent with regards to the at least one pad portion being at least two pad portions and including a second pad abutment surface delimited by the caliper body. 


See Next Page.



Comenduli et al. teach in figures 5 and 6 a caliper body delimiting a second pad abutment surface, opposite to a first pad abutment surface, on which the brake pad is pressed.
[AltContent: arrow][AltContent: arrow]  
    PNG
    media_image2.png
    365
    655
    media_image2.png
    Greyscale

[AltContent: textbox (First and second pad abutment surfaces)]


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the caliper of Comenduli et al. figures 7 and 8 to have included a second pad abutment surface such that at least two pad portions are pressed, in view of the teachings of Comenduli et al. figures 5 and 6, in order to provide a means of guiding the brake pad translation to exert modified braking action uniformly on both sides of the pad to help prevent uneven braking action and wear patterns.
Re: claim 24.  Comenduli et al. teach in figure 4 the use of a first pad abutment surface delimiting an opening for the crossing of a working portion so that the latter can jut out from the caliper body to lean on a retraction surface.
[AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (First pad abutment surface)][AltContent: arrow]
    PNG
    media_image3.png
    462
    659
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first pad abutment surface of Comenduli et al. figures 7 and 8 to delimit an opening for the crossing of a working portion so that the working portion can jut out from the caliper to lean on a retraction surface, in view of the teachings of Comenduli et al. figure 4, in order to provide an alternate or space-saving way of engaging a retraction surface of the brake pad to modify the force exerted on the brake pad to modify the braking action. 
 Re: claim 32.  Comenduli et al. teach in figures 4 and 6 the use of the caliper being a caliper in a fixed caliper body 1 comprising at least one thrust device 7 in each of the opposite sides thereof placed facing opposite braking surfaces when the caliper is placed straddling the braking disc as shown in figure 4.

Comenduli et al. teach in figure 1 the use of inclined first abutment surface/slider combinations i.e. elements making up the retraction device shown on opposite sides of the braking disc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake caliper of Comenduli et al. figures 7 and 8, as modified, to have included at least two separate retraction devices for each of the opposite brake pads, in view of the teachings of Comenduli et al. figure 1, in order to provide a means of modifying the braking action on both sides of the caliper for uniformity.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comenduli et al. in view of US Patent Application 2010/0277875 to Moorehead Jr. et al. as applied above, and further in view of US Patent 2013/0133991 to Thomas.
Comenduli et al., as modified, teach in figures 7 and 8 the limitation wherein the caliper body 1 and the adjustment element, as labeled, are coupled to allow preload force adjustment, but is silent with regards to the coupling being via complementary threads.
Thomas teaches in paragraph [0009] the use of an adjustment element being coupled to a caliper body via complementary threads.
. 
     
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comenduli et al. in view of US Patent Application 2014/0196993 to Iraschko.
Comenduli et al. show in figures 7 and 8 the limitation wherein the rotational slider comprises a working lever 119 hinged to the caliper body as described in the abstract, but is silent with regards to working lever projecting into a recess of the brake pad.
Iraschko teaches in paragraph [0139] and in figure 2 the use of an inclined surface of the brake pad being a recess 423 of the brake pad 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the area of the brake pad of Comenduli et al. partially delimited by the inclined retraction surface being a recess, in view of the teachings of Iraschko, in order to provide a means of positioning the brake pad within the caliper without play and/or to reduce material usage to reduce overall weight. 


Allowable Subject Matter
Claims 29 and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2019/0331179 to Rankin et al. teaches the use of a torsion brake retractor with a rotatable working lever, US Patent Applications 2016/0076611 to Boyle, 2016/0053837 to Lou et al., 2014/0345984 to Kamiya et al., and US Patent 5687817 to Kobayashi et al. teach the use of a pad retraction spring that cooperates with a caliper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
January 14, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657